On Rehearing.
DAWKINS, J.
In disposing of this case on rehearing, we find it unnecessary to further discuss the legal questions involved, as we'feel that they have been fully and properly determined in our former opinion. The matter, in our opinion, has resolved itself to a question of fact as to whether or not the Commercial National Bank, payee of the note, paid to Cobb, or to other persons at his request, the amount thereof, to wit, $10,000. If it did, it makes no difference whether it or the present plaintiff be a third holder, in a legal sense, or not. Defendant evidently intended that the note might be so used, if Cobb saw fit, and if he received the money, or if others received it for his benefit, or at his instance, the Commercial National Bank could have enforced payment in full, and its transferee can do likewise, regardless of what may have been paid therefor. The note would represent a debt owed by defendant, and he would not be concerned as to what consideration the original payee may have been willing to receive for it.-
The witness Lewis, who was cashier of the Commercial National Bank, and assistant cashier of the Commercial Trust & Savings Bank, testified that he received from the Commercial National Bank the amount of this note and applied the same to the discharge of obligations in which Cobb was interested at the bank of which he was assistant cashier, all as requested by Cobb. This testimony is corroborated by that of Mallary, who was president of the payee bank, who swore that he approved the loan, and by Cobb, who says that.he discussed and concluded such an arrangement with Mallary. It is true that Lewis and Cobb were unable, or at least failed, to give the details with regard to the obligations which were so discharged at Cobb’s request; but shall we, on that account hold that the main fact of the Commercial National Bank’s having parted with its money had not been established, when defendant was afforded every opportunity for cross-examination, and when he had the right to call for and have produced the books and records, not alone of the Commercial Trust & Savings Bank, but also of the Commercial National Bank, or to take the testimony of those now having the custody of same, which was not done? It does seem that it would have been a very easy matter to have proven, by the note register and cash account of the payee bank of the date of the alleged loan, whether or not it had been made. There is no proof to the contrary in the record, other than the inference to be drawn from the failure or inability of Lewis and Cobb to detail the items to which the proceeds of the note were applied, at a bank other than that at which the loan was made, and in which the lender bank had no concern.
We conclude that the preponderance of the evidence shows that the loan was made, and for this reason our former decree is reinstated and made the final judgment of this court.